MEMORANDUM **
Martin Guillermo Sinohui-Bojorquez appeals from his guilty-plea conviction and 60-month sentence imposed for importation of cocaine and possession with intent to distribute cocaine, all in violation of 21 U.S.C. §§ 841(a), (b)(l)(A)(ii), 952(a) and 960(b)(l)(b)(ii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sinohui-Bojorquez has *809filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sinohui-Bojorquez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.